Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 23 February 2022 are acknowledged.  Claims 1-10 and 20-28 are currently pending. Claims 1-3, 6, 9, 20 and 21 have been amended. Claims 22-28 are newly added.  Claims 1-10 and 20-28 are examined on the merits within. 

Withdrawn Objections/Rejections
Claim Objections
2.	Applicants’ arguments, filed 23 February 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claim 3 has been withdrawn. The 35 U.S.C. 112(b) Rejection of claims 1-11 and 20-21 has been withdrawn in view of the claim amendments. The 35 U.S.C. 102(a)(1) Rejection of claims 1-2, 6-10 and 20-21 in view of Liu has been withdrawn in view of the claim amendments. 

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2018/0369113) in view of Burgo (U.S. Patent No. 8,105,569). 
	Regarding instant claims 1, 6-10, and 24, Liu et al. teach personal care compositions used for repairing damaged hair.  See abstract.  The composition comprises natural cationic surfactants such as brassicyl isoleucinate esylate (i.e., AABC).  See paragraph [0080].  The composition may additionally comprise emollients or viscosity modifying agents such as brassica alcohol (i.e., nonionic emulsifier).  See paragraphs [0076] and [0079].  The excipients may additionally include chelating agents such as sodium gluconate.  See paragraph [0082].   Example 5 comprises water in phase A and brassicyl isoleucinate esylate and brassica alcohol in phase B (anhydrous).   The composition can be in solid form, bar soap, lipstick, eye shadow, etc.  See paragraph [0102-0104].
	Regarding instant claim 2, the pH can be adjusted to about 3 or 4.  See paragraph [0054] and Example 5. 
	Regarding instant claims 20-21, the composition may additionally comprise emollients, moisturizers, pH modifying agents, viscosity modifying agents, surfactants and active agents.  See claim 22. 
	Liu et al. do not teach the AABC is a reaction product of an amino acid having a non-polar side chain wherein the amine group of the amino acid has been neutralized with an acid; with a long chain fatty alcohol. 
	Regarding instant claims 1 and 25-26, Burgo teaches a cationic neutralized amino acid ester emulsifier. See column 3, lines 15-23.  Figures 2-9 show stability of formulations at various pH values including pH above 4 and 5.
	Regarding instant claim 3, the neutralized amino acid ester is a reaction product of a natural amino acid having a non-polar side chain with a long chain fatty alcohol, wherein the amino acid is neutralized with an acid.  See column 3, lines 52-65 and column 4, lines 1-5.  
	Regarding instant claim 4, the amino acid ester is neutralized by ethane sulfonic acid.  See column 6, lines 57-67.
	Regarding instant claim 5, the amino acid is selected from L-alanine, L-valine, L-leucine, or l-isoleucine.  See column 6, lines 32-35. Examples of fatty alcohols include stearyl alcohol and isostearyl alcohol.  See column 6, lines 52-56. 
	Regarding instant claim 6, the AABC is selected from brassicyl isoleucinate esylate.  See column 7, lines 1-12.  
	Regarding instant claim 7, nonionic emulsifiers include long chain partial esters of polyglycerols.  See column 2, lines 21-28. 
	Regarding instant claims 20-21, the composition additionally comprises water, fragrances, etc.  See Example 7.
	Regarding instant claims 22-23, Example 7G comprises Part B containing 28% brassicyl isoleucinate esylate, 49% brassica alcohol, and 22% oil.  It would have been well within the purview of the skilled artisan to modify the amounts of amino acid-based cationic ester, nonionic amphiphile and anhydrous buffering agent to optimize the formulation to achieve the desired effect. 
	Regarding instant claim 27, Burgo teaches a combination of leucine isostearyl ester esylate and brassicyl-isoleucinate esylate.  See column 8, lines 18-25.  
	Regarding instant claim 28, Burgo teaches examples comprising both brassica alcohol and a second fatty alcohol, cetyl alcohol.  See Example 7H.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known brassicyl isoleucinate esylate for another to yield predictable results.  It would have been well within the purview of the skilled artisan to modify the composition to an anhydrous solid product (i.e., removing water), dependent on the desired cosmetic utility, since Liu et al. and Brugo teach utility in solid form. It would have been well within the purview of the skilled artisan to modify the pH of the composition to enhance stability.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine multiple cationic esters and non-ionic amphiphiles dependent on the emulsification properties desired. 

Response to Arguments
	Applicants’ arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “Liu does not teach a composition in anhydrous solid form.  Burgo does not cure the deficiencies.”
	In response to applicants’ argument, the composition of Liu comprises different phases wherein the phases are mixed with water.  Example 5 includes brassicyl isoleucinate esylate and brassica alcohol in phase B (anhydrous). Both components, as well as the buffering agent, are deemed excipients.  Thus the excipients can be in solid form prior to being added to the water phase A.   
	Thus this rejection is maintained. 


Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615